DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abazar Mireshghi on 03/30/2021.

The application has been amended as follows: 
Cancel Claims 7-12

Response to Amendment
Applicant’s amendments with arguments, filed 03/11/2021, with respect to claim 1 have been fully considered and persuasive, thus placing the application in condition for allowance with the above examiner’s amendment. With the amendments now citing specific ranges for the first and second optical power, Applicant has placed additional criticality on those powers for performing the claim function of cutting the individual layers.  The previous rejection of record has been withdrawn. 
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed polarizing plate-cutting device is considered allowable because of the laser’s controlled shifting of optical power based on the stacked medium to be worked upon. In particular, the polarizing plate comprises a stacking of a base substrate and a polarizing layer, the base substrate being closer to the condenser lens than the polarizing layer, and a heat resistance of the polarizing layer being lower than that of the base substrate. Thus, the laser beam generator is configured to sequentially emit a first laser beam having a first optical power to cut through the base substrate and a second laser beam having a second optical power to cut the polarizing layer after cutting through the base substrate, the second optical power being less than the first optical power, and wherein an intensity of the first optical power is 15 J/cm2 to 20 J/cm2 and an intensity of the second optical power is 3 J/cm2 to about 7 J/cm2. These features include the technical advantage of avoiding excessive heat being applied to the polarizing plate, which may cause defects such as a change in color of the polarizing plate. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754